219 F.2d 478
James CRAWFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 12261.
United States Court of Appeals, Sixth Circuit.
February 19, 1955.

James Crawford, pro se.
Fred W. Kaess, U. S. Atty., George E. Woods, Asst. U. S. Atty., Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal is from the denial by the United States District Court of a motion by appellant to set aside judgment and vacate sentence pursuant to section 2255, Title 28 U.S.C., and has been submitted and considered on the record and on two briefs of appellant, pro se, and on oral argument and brief on behalf of the United States through its United States Attorney.


2
It appears that the case presents two questions: (1) whether the sufficiency of evidence to sustain the verdict and sentence thereupon may be raised in a motion under the foregoing code section rather than by direct appeal; and (2) whether, under section 2255, the trial court may, without having a hearing and without making specific findings of fact and conclusions of law, deny the motion to vacate judgment and sentence.


3
We think that the plain answer to the first question is "No". See Davilman v. United States, 6 Cir., 180 F.2d 284, 286; Hudspeth v. United States, 6 Cir., 183 F.2d 68. Compare United States v. Rosenberg, 2 Cir., 200 F.2d 666.


4
The answer to the second question presented is "Yes". No findings of fact or conclusions of law are required where it appears conclusively, as it does here from the face of the motion and the record in the case, that the party is entitled to no relief. Brown v. United States, 6 Cir., 212 F.2d 589. Compare Carroll v. United States, 4 Cir., 174 F.2d 412.


5
Judgment of the district court is affirmed.